Citation Nr: 1136559	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  08-16 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to recognition as the Veteran's surviving spouse for purposes of establishing eligibility for Dependency and Indemnity Compensation (DIC) benefits. 



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



WITNESSES AT HEARING ON APPEAL

The appellant and her spouse. 


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to January 1969.  He also served in the Reserve, including during a period of inactive duty for training (INACDUTRA) from June 26, 2003 to June 28, 2003.  The appellant was the Veteran's spouse at the time of his death. 

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the RO.

In June 2010, the appellant testified at a hearing held at the RO before the undersigned Veterans Law Judge. A transcript of the proceeding is of record.

In March 2011, the Board remanded the case to the RO for additional development of the record.  

The matter of whether the appellant can be recognized as the Veteran's surviving spouse for purposes of receiving DIC benefits is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.


FINDINGS OF FACT

1.  The Veteran is shown to have died on July [redacted], 2003, and the cause of death was suicide.    

2.  The Veteran is shown to have performed active service in the Republic of the Vietnam in 1969.

3.  The Veteran is shown to have manifested arteriosclerotic coronary artery disease to at least a degree of 10 percent following his period of active service.  

4.  The Veteran is shown as likely as not to have experienced significant depression due to factors including  impairment of health caused by his coronary artery disease prior to his demise.  

5.  The coronary artery disease is shown to have played material role in precipitating the Veteran's suicide.  


CONCLUSIONS OF LAW

1.  The Veteran's disability manifested by coronary artery disease was due to his presumed exposure to Agent Orange that was incurred in service in the Republic of Vietnam.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

2.  By extending the benefit of the doubt to the appellant, the service-connected coronary artery disease contributed materially and substantially in causing the Veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.312 (2010).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

To the extent that the action taken hereinbelow is favorable to the appellant, further discussion of VCAA is not required at this time.


Pertinent Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

The surviving spouse of a veteran who has died from a service-connected disability or compensable disability may be entitled to receive DIC.  38 U.S.C.A. § 1310 (West 2002).  In order to establish service connection for the cause of the veteran's death, the evidence must show that a service-connected disability was either the principal or a contributory cause of death.  

The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312 (2010).  

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death is inherently one not related to the principal cause.  

In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.  

Presumptive service connection on the basis of herbicide exposure is provided for specified diseases manifested to a degree of 10 percent within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a).

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type II diabetes mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy (defined as transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset), porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Effective on August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); Parkinson's disease and ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) to the list of diseases associated with exposure to certain herbicide agents.  The intended effect of this amendment is to establish presumptive service connection for these diseases based on herbicide exposure.   

A new Note 3 at the end of § 3.309 reads as follows:  "For purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease."

The final rule is applicable to claims received by VA on or after August 31, 2010 and to claims pending before VA on that date.  Additionally, VA will apply this rule in readjudicating certain previously denied claims as required by court orders in Nehmer v. Department of Veterans Affairs, No. CV-86-6161 TEH (N.D. Cal.). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Diseases Not Associated With Exposure to Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).

Notwithstanding the provisions of §§ 3.307, 3.309, the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude an appellant from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection is not warranted for diseases unless the individual was on active duty or active duty for training at the time of the disablement or death due to the injury or disease.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993); VAOPGCPREC 86-90.  "Injury" is defined as harm resulting from some type of external trauma and "disease" is defined as harm resulting from some type of internal infection or degenerative process. VAOPGCPREC 4-2002.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


Analysis

The appellant asserts that the Veteran committed suicide due to stress or difficulty sleeping resulting from a period of INACDUTRA.  See the appellant's testimony at the hearing in June 2010.  She also asserts that his coronary artery disease contributed in causing the Veteran's death.  See the appellant's statement dated in May 2011.    

The Veteran is shown to have committed suicide on July [redacted], 2003.  At the time of the Veteran's death, service connection was not established for any disability.  

The service records show that the Veteran served in the Republic of Vietnam during the Vietnam era in 1969.  He was awarded the Vietnam Service Medal.  Therefore, by law, he is presumed to have been exposed to herbicide agents based on this service.  

The Veteran's private treatment records reflect diagnoses of coronary artery disease.  Specifically, the private medical records dated in February 1997 show that the Veteran was status post a cardiac catherization and status post an angioplasty.  The diagnosis was that of arteriosclerotic coronary artery disease.  

The private medical records show that the Veteran had symptoms of burning discomfort in November 1997 before the angioplasty.  He was prescribed allopurinol, Vasotec, Normadye, and Mevacor.  The medical records show that the Veteran had symptoms of chest pain in May 1998.  He underwent another cardiac catherization that showed mid proximal LAD as having thirty percent stenosis in the area of the previous angioplasty.  In January 2003, the Veteran was hospitalized for angina.  The Veteran underwent a cardiac catherization and his medications were increased.    

Thus, on this record, the Veteran's coronary artery disease was manifested to the degree of at least 10 percent and is recognized as one of the presumptive diseases based on exposure to herbicide agents.  

As the presumption is not rebutted, the Board finds that service connection for coronary artery disease was warranted.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  

Affording the Veteran the benefit of the doubt, the Board finds that the evidence establishes that the service-connected coronary artery disease as likely as not contributed substantially and materially to cause of the Veteran's death.  

The evidence of record shows that the Veteran served on INACDUTRA from June 26 to June 28, 2003.  He committed suicide on July [redacted], 2003.  

The record shows that, in the time period before the Veteran's death, he had cardiac problems and was treated for angina.  The Reserve examination report dated in May 2003 indicated that he had a history of cardiac problems in January 2003 and being hospitalized for angina.  He underwent a cardiac catherization, and his medications were increased.   

In connection with an April 2003 Reserve examination report, the Veteran reported having a high stress job as an investigator for the state Department of Transportation and traveling quite a bit.  

The private treatment records submitted by the appellant documented that the Veteran had anxiety and job-related stress attributed to his civilian job.  See the records from the S.M.G.; treatment records from Dr. R. dated in 1994; treatment records from Dr. J.D. dated in 1996; and hospital records from T. M. Hospital dated in 2002.  The medical evidence indicates that the Veteran also had angina and chest pain and was followed by a cardiologist.   

The July 2003 police investigative report showed that the Veteran's body was found in a hotel room.  The coroner's report indicated that the manner of death was suicide.  A suicide note was found in the hotel room; in the note, the Veteran wrote that he was "depressed and in pain."   

The appellant has submitted information referring to an article in the Journal of the American Medical Association, which indicated that, as many as half of all the people hospitalized for surgery or other procedures to treat blocked arteries, developed depression.  

The provisions of 38 C.F.R. § 3.312 provide that, in determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  

In order for suicide to constitute willful misconduct, the act of self-destruction must be intentional.  A person of unsound mind is incapable of forming an intent (mens rea, or guilty mind, which is an essential element of crime or willful misconduct).  It is a constant requirement for a favorable action that the precipitating mental unsoundness be service connected.  38 C.F.R. § 3.302(a) (2010).

Whether a person, at the time of suicide, was so unsound mentally that he or she did not realize the consequences of such an act, or was unable to resist such impulse is a question to be determined in each individual case, based on all available lay and medical evidence pertaining to his or her mental condition at the time of suicide.  The act of suicide or a bona fide attempt is considered to be evidence of mental unsoundness.  Therefore, where no reasonable adequate motive for suicide is shown by the evidence, the act will be considered to have resulted from mental unsoundness.  A reasonable adequate motive for suicide may be established by affirmative evidence showing circumstances which could lead a rational person to self-destruction.  38 C.F.R. § 3.302(b) (2010).

Taking into account the entire record, the Board finds that the Veteran's suicide was the product of impaired mental functioning related to significant depression that as likely as not was caused by health problems primarily manifested by severe coronary artery disease that, by law, was deemed to be due to his presumed exposure to Agent Orange while serving in the Republic of Vietnam.  

In resolving all reasonable doubt in the appellant's favor, the Board finds that the service-connected coronary artery disease contributed substantially and materially in producing to the Veteran's death.  Therefore, service connection for the cause of the Veteran's death is warranted.  



ORDER

Service connection for the cause of the Veteran's death is granted.  



REMAND

Additional development is necessary to determine whether the appellant can recognized to be the Veteran's surviving spouse.  The appellant has applied for DIC benefits under the provisions of 38 U.S.C.A. § 1310, asserting that she is the Veteran's surviving spouse.  

At the time of her application, that appellant did not indicate that she had remarried.  However, during the pendency of this appeal, the appellant did remarry.  Additional development is needed to determine whether the appellant is still able to be considered the surviving spouse of the Veteran.  

A surviving spouse is defined as a person (a) of the opposite sex; (b) who was the spouse of the veteran at the time of the veteran's death; (c) who lived with the veteran continuously from the date of marriage to the date of the Veteran's death (with exceptions not applicable here); and (d) who has not remarried (or engaged in conduct not applicable here).  38 U.S.C.A. § 101(3); see also 38 C.F.R. § 3.50(b).

Although remarriage is generally a bar to eligibility for status as a surviving spouse, there are ten exceptions to that general rule.  38 C.F.R. §§ 3.55(a)(1) to (a)(10); see also 38 U.S.C.A. §§ 103(d), 1311(e).

For marriages entered on or after January 1, 2004, the remarriage of a surviving spouse after the age of 57 shall not bar the furnishing of DIC (and other) benefits. 38 C.F.R. § 3.55(a)(10).  It is unclear from the evidence of record whether the appellant meets this exception.  

In evaluating this claim, the Board notes that the evidentiary record does not contain a copy of an official certificate documenting the remarriage of the appellant or any documentation of the appellant's age at the time of her remarriage.  

VA has a duty to assist the appellant in the development of the claim, which includes making reasonable efforts to help her in obtaining evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Thus, in this case, the RO should contact the appellant and ask her to furnish proof of her remarriage and her age at the time of remarriage.  

As a result of the foregoing, the Board finds that a remand is necessary in order for additional efforts to be made to obtain information pertinent to this claim, including specifically, the marriage certificate documenting the remarriage of the appellant and documentation of the appellant's age. 

Accordingly, this remaining is REMANDED to RO for the following action:

1.  The RO should take appropriate steps to contact the appellant in order have her provide a copy of her marriage certificate for her remarriage as well as documentation showing her age at the time of remarriage.  

Because this information should be a matter of public record, a release form should not be required from the appellant.  The appellant is expected to assist the RO in obtaining this information and evidence, as it is needed to substantiate the claim.  

All attempts to procure this information and evidence should be documented in the file, including all negative attempts.

2.  After completing all indicated development, the RO should adjudicate the issue of the appellant's recognition as the Veteran's surviving spouse for purposes of receiving DIC benefits in light of all the evidence of record.  If any benefit sought on appeal remains denied, the appellant and her representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


